DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. There are many instances in the specification of references listed that are not found on an information disclosure statement, including the non-limiting examples of Australian Patent Application Number 2017268654 on page 25 lines 1-2, and Australian Patent Application Number 2017268647 on page 26 line 15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screen arrangement applying a retraction force in the retraction direction to the screen material to assist in retraction from claim 1 lines 5-6, the actuating part being controlled by a user from claim 23 lines 2-3, and an action by a user which moves the friction surface and also moves the latch from claim 61 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1130.  
in Figures 11a and 12, reference character “118” is not found in the specification, and appears to be a typo. It is believed by the examiner that this should be “1118”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 5 lines 20-25 repeat the same sentence 3 times.
Page 21 lines 18-19 recite “an actuating part 111 which is biased actuating part 111 which is engaged”, which appears to be a typo.
Page 23 lines 27-28 recite “adapted facilitate”, which appears to be a typo.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, 12, 14, 16-20, 22-23, 25, 59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 1 recites the limitation “increasing the force” on lines 14-15. This is unclear to the examiner because it is not known if the applicant is referring to the retraction force from line 5, the braking force from line 8, or a different force altogether.
Claim 6 recites the limitation "the friction member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the extension-retraction direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the brake assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the force applied by the biasing arrangement” on lines 3-4. This is unclear to the examiner because it is not clear whether this force has sufficient antecedent basis in the claim.
Claim 61 recites the limitation “an action by a user” on line 1. This is unclear to the examiner because it is not understood what “an action” is performed.
61 recites the limitation "the latch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the disengaging position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending from a rejected claim. The above are non-limiting examples, it is up to the applicant to find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10, 12, 14, 16-20, 22-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohun et al. (US 1784375).
Regarding claim 1, Mohun et al. teaches (figure 1) a draw bar (1) for a retractable screen arrangement in which a screen material (2) is extensible across an opening (the area in figure 1) by movement of the draw bar in an extension direction (down in figure 1) in order to screen or partially screen the opening, and in which the screen material is retractable by movement of the draw bar in a retraction direction (page 1, lines 61-63), to reduce occlusion of the opening by the screen material (2) 
the draw bar comprising (1):
a brake arrangement (made of both of the bearing surfaces 18, both 15s, both 10s, both 11s, 14, 17, and the spring 23) for providing a braking force (page 1 lines 95-99) between the draw bar (1) and a bearing surface of a track (18) which in use guides (the bearing surface can guide the draw bar in the extension or retraction direction) the draw bar (1), to resist relative movement of the brake arrangement and the bearing surface in at least one direction (page 1 lines 95-99), the brake arrangement comprising:
a brake member (formed by the curved surface of 15 by the track in figure 1, and the region around 14) which provides a friction surface (the portion of the brake member that actually contacts the track) for contacting the bearing surface (figure 1);
a brake member support (4 and 6 on the right in figure 1) for supporting the brake member;
and a forcing arrangement (made of both 10s, both 11s, the spring 23, both 15s, 14, and 17) for forcing the friction surface against the bearing surface (page 1 lines 95-99);
wherein the forcing arrangement comprises: a biasing arrangement (23) for biasing the friction surface towards the bearing surface (18), and a force-increasing arrangement (made of both 15s, both 10s, 14, and 17) for increasing the force with which the friction surface engages the bearing surface.
Regarding claim 2, Mohun et al. teaches (figure 1) that the force increasing arrangement (made of both 15s, both 10s, 14, and 17) is configured to increase the force with which the friction surface (the portion of the brake member that actually contacts the bearing surface) engages the bearing surface (18) by converting at least some of a frictional force applied between the friction surface and the bearing surface into additional contact pressure force applied to the brake member to increase contact pressure between the friction surface and the bearing surface (the pivoting cam arrangement works in 
Regarding claim 4, Mohun et al. teaches (figure 1) that the force increasing arrangement (made of both 15s, both 10s, 14, and 17) comprises a forcing part (made of 15 on the right, 14, 17, and 10 on the right) having a first region (see modified figure 1 below) connected to the brake member support (15 is connected to 6 via pivot 17, page 1 lines 91-95), a second region (modified figure 1) connected to the brake member, and an intermediate region (modified figure 1) for transmitting force between the first region and the second region.

    PNG
    media_image1.png
    409
    1064
    media_image1.png
    Greyscale

Regarding claim 5, Mohun et al. teaches (figure 1) that at least part of the forcing part (made of 15 on the right, 14, 17, and 10 on the right) is angled relative to the extension direction (the first region is angled relative to the extension direction).
Regarding claim 6, Mohun et al. teaches (figure 1) that a frictional force (it is inherent that when two components touch, and one moves relative to the other that there is a frictional force in the direction opposite of the motion) between the bearing surface (18) and the friction member (this is interpreted by the examiner as the already recited friction surface) is applied to the forcing part (made of 15 on the right, 14, 17, and 10 on the right) in the extension direction (down), the forcing part 
Regarding claim 8, Mohun et al. teaches (figure 1) that the forcing part (made of 15 on the right, 14, 17, and 10 on the right) comprises a brake member coupling (made of 15 on the right, 14, and 17) which couples the brake member (formed by the curved surface of 15 by the track in figure 1, and the region around 14) to the brake member support (4 and 6 on the right in figure 1) so that movement of at least the friction surface of the brake member relative to the brake member support is constrained by the brake member coupling (made of 15 on the right, 14, and 17) to movement which has a component in the extension-retraction direction and a component towards or away from the bearing surface (as the friction surface pivots around pivot 17, the movement is in a curved path that has a component in both the extension-retraction direction (up/down) and towards or away from the bearing surface (left/right)).
Regarding claim 9, Mohun et al. teaches (figure 1) that the forcing part (made of 15 on the right, 14, 17, and 10 on the right) comprises a brake member coupling (made of 15 on the right, 14, and 17) which couples the brake member (formed by the curved surface of 15 by the track in figure 1, and the region around 14) to the brake member support (4 and 6 on the right in figure 1) so that movement of at least the friction surface of the brake member relative to the brake member support is constrained by the brake member coupling (made of 15 on the right, 14, and 17) to movement which has a component in an axial direction of the brake member support, and a component in perpendicular to the axial direction of the brake member support (as the friction surface pivots around pivot 17, the movement is in a curved path that has a component in both an axial direction of the brake member support (left/right) and perpendicular (up/down) to the axial direction of the brake member support).

Regarding claim 12, Mohun et al. teaches (figure 1) that the brake member coupling (made of 15 on the right, 14, and 17) comprises at least one link member (15 and 14).
Regarding claim 14, Mohun et al. teaches (figure 1) that the at least one link member (15 and 14) is pivotally coupled (via 17) to the brake member support (4 and 6 on the right in figure 1) and defines a substantially fixed distance between a part of the brake member and a part of the brake member support (the link defines a fixed distance between the brake member and the brake member support by the pivot area).
Regarding claim 16, Mohun et al. teaches (figure 1) that the at least one link member (15 and 14) defines a substantially arcuate path (the path is arcuate as the link member pivots around one point, 17), relative to a part of the brake support member, along which movement of a part of the brake member is constrained (the region around 14 is constrained on this path).
Regarding claim 17, Mohun et al. teaches (figure 1) that the at least one link member (15 and 14) is offset laterally from the friction surface (the portion of the brake member that actually contacts the track is offset laterally with 14).
Regarding claim 18, Mohun et al. teaches (figure 1) that the at least one link member (15 and 14) is provided towards each lateral side of the brake assembly (the brake assembly is made of 
Regarding claim 19, Mohun et al. teaches (figure 1) that at least one link member (15 and 14 on the right and 15 on the left) is provided on each lateral side of the friction surface (the portion of the brake member that actually contacts the track, there is a lateral side on the left and the right of figure 1).
Regarding claim 20, Mohun et al. teaches (figure 1) that the part of the brake member that is constrained (the region around 14) is a connection part (14 is the connection between 10 and 15) and the connection part is adjacent the friction surface (figure 1).
Regarding claim 22, Mohun et al. teaches (figure 1) that the connection part (14) of the brake member (formed by the curved surface of 15 by the track in figure 1, and the region around 14) is a first one of a projection or an aperture, which in use is connected to the other of a projection or an aperture provided on the link member (the aperture is on the brake member and the projection is part of the link member (14 and 15)).
Regarding claim 23, Mohun et al. teaches (figure 1) that the brake member (formed by the curved surface of 15 by the track in figure 1, and the region around 14) includes an actuating part (the region around 14) that extends away from the friction surface (figure 1) and is controllable by a user to move the friction surface away from the bearing surface (as a user actuates element 12, the friction surfaces are moved away from the bearing surface via the actuating part), against the force applied by the biasing arrangement (23).
Regarding claim 25, Mohun et al. teaches (figure 1) that the movement of the actuating part is guided by a passage (formed by the walls 7 of the brake member support portion 6) provided in the brake member support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Mohun et al. (US 1784375) in view of Kenkel (US 6256931).
	Regarding claim 59, Mohun et al. does not teach that the brake arrangement further comprises a latch arrangement, for engagement with a catch provided adjacent the bearing surface and the latch arrangement comprises a latch member moveable by the brake member from a latching position to a disengaging position.
Kenkel teaches a draw bar (53) over an opening that comprises a latch arrangement (made of 53, 58, and 54), for engagement with a catch (54) provided adjacent a bearing surface (38) and the latch arrangement (58) comprises a latch member (58) moveable from a latching position to a disengaging position (column 6, lines 43-51).
It would have been obvious to one of ordinary skill in the at the time to modify Mohun et al. by adding a catch adjacent the bearing surface of Mohun et al. and removing component 15 on the left in figure 1, and attaching a latch member to portion b for engagement with the catch provided adjacent the bearing surface, as taught by Kenkel, with the latch member moveable by the brake member from a 
Regarding claim 61, Mohun et al. does not teach that an action by a user which moves the friction surface into a withdrawn position also moves the latch into the disengaging position.
Kenkel teaches a draw bar (53) over an opening that comprises a latch arrangement (made of 53, 58, and 54) that is moved into the disengage position by a user (column 6, lines 43-51). 
It would have been obvious to one of ordinary skill in the at the time to modify Mohun et al. by removing component 15 on the left in figure 1, and attaching a latch member, as taught by Kenkel, to portion b so that an action by a user that moves the friction surface into a withdrawn position also moves the latch into the disengaging position. This alteration provides the predictable and expected results of locking the draw bar in place in a desired position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634